Citation Nr: 0717967	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  95-20 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic right hip 
disorder to include degenerative joint disease claimed as 
secondary to a left knee disability.  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from December 1950 to December 
1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic right hip disorder to 
include degenerative joint disease.  In November 1999, the 
Board determined that: the veteran had not received written 
notice of the prior RO denial of service connection for a 
chronic right hip disorder to include degenerative joint 
disease and his associated appellate rights; he had submitted 
a well-grounded claim of entitlement to service connection 
for a chronic right hip disorder; and remanded that issue to 
the RO for additional action which included adjudication of 
the veteran's claim on the merits.  

In September 2000, the RO reviewed the veteran's claim for 
service connection for a chronic right hip disorder to 
include degenerative joint disease on the merits and denied 
the claim.  In May 2003, the Board denied service connection 
for a chronic right hip disorder.  The veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

In March 2004, the Court granted the parties' Joint Motion to 
Remand; vacated the May 2003 Board decision; and remanded the 
veteran's claim to the Board for additional action.  In 
August 2004, the Board remanded the veteran's claim to the RO 
for additional action.  In June 2006, the Board again 
remanded the veteran's claim to the RO for additional action.  


FINDINGS OF FACT

1.  Service connection is currently in effect for left medial 
semilunar cartilage removal residuals with traumatic 
arthritis and left total knee arthroplasty residuals and left 
calf deep venous thrombosis.  
2.  A chronic right hip disorder was not objectively shown 
during active service or for many years thereafter.  The 
veteran's chronic right hip degenerative arthritis has not 
been objectively shown to have originated during active 
service.  

3.  The veteran's chronic right hip degenerative arthritis 
has not been objectively shown to be etiologically related to 
his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  A chronic right hip disorder to include degenerative 
joint disease was not incurred in or aggravated by wartime 
service and degenerative arthritis may not be presumed to 
have been incurred during such service.   38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326(a) (2006).  

2.  A chronic right hip disorder to include degenerative 
joint disease was not proximately due to or the result of the 
veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a), 3.326(a) (2006 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim of entitlement to 
service connection, the Board observes that the RO issued 
VCAA notices to the veteran in May 2002, October 2004, 
January 2005 and March 2006 which notified him of the 
evidence generally needed to support a claim of entitlement 
to service connection and the assignment of an evaluation and 
an effective date of an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  The veteran was afforded 
a hearing before a VA hearing officer.  The hearing 
transcript is of record.  The veteran's appeal was remanded 
by the Board on a few occasions for additional development of 
the record. There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2006).  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


II.  Service Connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and arthritis (degenerative joint disease) becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006 as amended).  
The Court has clarified that service connection shall be 
granted on a secondary basis under the provisions of 38 
C.F.R. § 3.310(a) where it is demonstrated that a 
service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Service connection is currently in effect for 
both left medial semilunar cartilage removal residuals with 
traumatic arthritis and left total knee arthroplasty 
residuals and left calf deep venous thrombosis.  

The Court has clarified that while there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute a single 
claim.  Roebuck v. Nicholson, 20 Vet.App. 307, 313 (2006).  

The veteran's service medical records make no reference to a 
chronic right hip disorder or other hip abnormality.  A 
September 1986 VA treatment record states that the veteran 
was being treated for right hip degenerative joint disease.  
At an October 1986 VA examination for compensation purposes, 
the veteran complained of right hip pain.  An assessment of 
early right hip degenerative joint disease was advanced.  

In his January 1995 claim for service connection, the veteran 
advanced that service connection was warranted for a right 
hip disorder "as I feel this is residuals from having to 
favor my l[eft] knee."  In his July 1995 Appeal to the Board 
(VA Form 9), the veteran conveyed that his right hip disorder 
was due to his impaired gait associated with his 
service-connected left knee disorder.  

At an August 1995 hearing before a VA hearing officer, the 
veteran testified that his physician informed him that his 
right hip disorder had been precipitated by his 
service-connected left knee and left calf disabilities.  He 
stated that he overused his right hip to compensate for his 
impaired left lower extremity.  

In a June 1999 written statement, the veteran's accredited 
representative at the time asserted that the veteran had an 
altered gait associated with his service-connected left knee 
disability and developed right hip degenerative joint disease 
as a consequence.  He pointed to a January 1988 report from 
Sharon L. McKinney, D.O. - in which she stated that activity 
increased the veteran's knee pain which in turn increased 
gait deviations which effected the veteran's low back 
problems - as support for a conclusion that knee pain may 
also be effecting the veteran's right hip.

At a July 2000 VA examination for compensation purposes, the 
examiner advanced an impression of "early degenerative 
arthritis of both hips."  The physician commented that:

So, while this man does have documented, 
verified early degenerative arthritis of 
the hip joints per se, the pain which he 
is complaining of originates in the 
lumbar spine and is being treated as 
degenerative disc pain.  The left knee 
condition, while it may be altering his 
gait somewhat, is, in my opinion, totally 
unrelated to either the pain or symptoms 
or X-ray findings, noted in this man's 
right hip and lumbar spine.  In other 
words, I do not think that his gait 
abnormality is significant enough to 
attribute as a cause of either the lower 
back or right hip problems.  I think that 
they are totally unrelated.  I realize 
this is in contrast to what has been said 
before, but I find no objective evidence 
connecting the knee and hip and/or spinal 
problems.  

A September 2003 treatment record from Thomas J. McCormack, 
M.D., conveys that the veteran complained of bilateral hip 
pain.  The veteran related the onset of his hip pain to his 
left knee disability.  An assessment of bilateral hip 
degenerative joint disease was advanced.  

 In a May 2004 written statement, the veteran advanced that: 
his service-connected left knee disability forced him to put 
more weight on his right leg; he had favored his right leg 
over the years; and he developed right hip pain as a result.  

At a March 2005 VA examination for compensation purposes, the 
examiner opined that: 

The fact that the patient has 
degenerative arthritis of both hips on 
X-rays is simply a manifestation of the 
aging process.  ...  Therefore, in 
conclusion, it is the very strong opinion 
of this examiner that regardless of what 
the X-rays show involving the true hip 
joints, this gentleman's complaints of 
pain are in the lumbosacral or sacroiliac 
area are totally unrelated to the true 
hip joint.  In other words, the patient 
does not suffer from a hip disability on 
either side and there is no relationship 
whatsoever between the service-connected 
left knee problem and the "hip" pain 
which the patient is complaining of.

At a September 2006 VA examination for compensation purposes, 
the veteran was noted to have right hip degenerative joint 
disease on repeated VA X-ray studies.  The VA examiner opined 
that:

I do not think you can state with any 
certainty as to whether or not this 
gentleman's right or left hip condition 
is due to the knee problem, but it would 
be my opinion that the hip condition is 
probably unrelated to the left knee 
problem.  I cannot say that with 100% 
certainty, and the most I can do would be 
to opine that the right hip condition is 
less likely than not the result of the 
left knee problem.  

In a December 2006 addendum to the September 2006 examination 
report, the examiner clarified that: the veteran's "r[ight] 
hip [degenerative joint disease] is less likely than not 
caused by, a result of, or in any other way is causally 
related to military service;" his "r[ight] hip 
[degenerative joint disease] is less likely than not caused 
by or a result of the [service-connected left] knee/[deep 
venous thrombosis] conditions; and his "r[ight] hip 
[degenerative joint disease] is less likely than not 
aggravated beyond normal progression by the 
[service-connected left] knee/[deep venous thrombosis] 
conditions."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  A chronic right hip disorder was not manifested 
during wartime service or for many years thereafter.  The 
first clinical documentation of record reflecting the onset 
of right hip degenerative arthritis is dated in 1986, some 34 
years after service separation.  In this regard, the Board 
notes that the lapse of time between service separation and 
the earliest documentation of current disability is a factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, no competent medical professional has attributed 
the veteran's chronic right hip degenerative arthritis to his 
wartime service and/or his service-connected disabilities.  
This includes the statement made by Dr. McKinney, described 
above, who only suggested that the veteran's low back was 
being effected by his left knee disability.

The veteran asserts that he incurred chronic right hip 
degenerative arthritis secondary to his service-connected 
post-operative left knee disabilities.  The veteran's claim 
is supported solely by his own testimony and written 
statements on appeal.  Such evidence is insufficient to 
establish either a diagnosis or etiological relationship to 
the veteran's wartime service and/or service-connected 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board concludes that a preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for a chronic right hip disorder to 
include degenerative joint disease.  


ORDER

Service connection for a chronic right hip disorder to 
include degenerative joint disease is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


